960 A.2d 833 (2008)
In re ALLEGHENY COUNTY DRINK TAX REFERENDUM DIRECTED PURSUANT TO ALLEGHENY COUNTY ORDINANCE NO. 24-08-OR.
VOTER REFERENDUM PETITION FILED AUGUST 5, 2008
Petition of County of Allegheny.
No. 482 WAL 2008.
Supreme Court of Pennsylvania.
November 6, 2008.

ORDER
PER CURIAM.
AND NOW, this 6th day of November 2008, the Petition for Allowance of Appeal is GRANTED. The issue as framed by the County is:
(1) Whether the Trial Court and Commonwealth Court abused their discretion or committed an error of law by holding that a public referendum question ordered to be placed on the ballot pursuant to a validly enacted ordinance that would have asked voters whether they wished to increase real estate taxes in order to repeal Allegheny County's tax on the retail sale of alcoholic beverages constituted a non-binding, advisory question prohibited from being placed on the ballot?
The parties are also directed to address the following additional issue, if applicable:
(2) If the referendum proposed by petitioner is non-binding, whether specific constitutional or statutory authority is required before such measures may be placed on the ballot?
In addressing these issues, the parties are directed to follow the principles of statutory interpretation set forth in the Statutory Construction Act, 1 Pa.C.S. §§ 1901, et seq., in order to ascertain the meaning of Section 2962(b) of the Municipalities Code, 53 Pa.C.S. § 2962(b).